Citation Nr: 1046310	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a separate schedular rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound, 
to include entitlement to an increased rating for residuals of a 
shotgun wound to the right leg, previously rated under Diagnostic 
Codes 5255 and 5174, and currently rated under Diagnostic Code 
5054.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1966.  
Among his awards and decorations, he is the recipient of a Purple 
Heart medal.

In October 2002, the Board of Veterans' Appeals (Board) 
determined that there was no clear and unmistakable error in a 
December 1967 rating decision that failed to award the Veteran a 
separate evaluation for muscle damage associated with a service-
connected gunshot wound.  However, the Veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2004, the Court found, in pertinent part, 
that the Regional Office (RO) had deferred consideration of the 
Veteran's claim for a separate schedular rating for muscle damage 
in January 1967 and that the claim remained pending.  The Court 
reversed the Board's October 2002 decision to the extent it found 
otherwise and remanded the matter so that the pending claim could 
be adjudicated.  In accordance with the October 2004 Order issued 
by the Court, in April 2005, the Board referred the pending claim 
to the RO, and the current matter comes to the Board on appeal 
from a June 2006 decision by the Department of Veterans Affairs 
(VA) RO in Reno, Nevada, that denied the pending claim of 
entitlement to a separate schedular rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2008 for further 
development and is now ready for disposition.

The issue of entitlement to an increased rating for muscle damage 
of the right thigh and hip due to a service-connected gunshot 
wound on an extra-schedular basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's residuals 
of a gunshot wound injury to the right hip and thigh have been 
manifested by an open (compound) comminuted fracture with muscle 
damage, manifested by severe muscle injuries to muscle groups 
XIII, XIV, XV, XVI, XVII, and XVIII.

2.  Prior to October 1, 1967; from July 17, 1975, to November 30, 
1976; from January 9, 1981, to January 31, 1981; and from 
February 8, 1981, to July 31, 1983, the Veteran's residuals of a 
gunshot wound to the right hip and thigh have been rated as 100 
percent disabling under Diagnostic Codes 5255, 5174, and 5054.

3.  From June 23, 1993, the Veteran's residuals of a gunshot 
wound to the right hip and thigh have been rated as 90 percent 
disabling under Diagnostic Code 5054.


CONCLUSIONS OF LAW

1.  Prior to October 1, 1967, the criteria for entitlement to a 
separate compensable rating for muscle damage of the right thigh 
and hip due to a service-connected gunshot wound have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 
4.49-4.56, 4.71, 4.71a, 4.72, Diagnostic Codes 5250, 5054, 5174, 
5255, 5313-5318 (1967 and 2010).

2.  From October 1, 1967 to July 16, 1975, under the diagnostic 
criteria for muscle injuries, the criteria for entitlement to a 
70 percent rating, and no higher, for residuals of a gunshot 
wound to the right thigh and hip have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.25, 4.55, 4.47, 4.49-4.56, 4.71, 4.71a, 4.72, Diagnostic 
Codes 5250, 5054, 5174, 5255, 5313-5318 (1967 and 2010).

3.  From July 17, 1975, to November 30, 1976, the criteria for 
entitlement to a separate compensable rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-
4.56, 4.71, 4.71a, 4.72, Diagnostic Codes 5250, 5054, 5174, 5255, 
5313-5318 (1967 and 2010).

4.  From December 1, 1976, to January 8, 1981, under the 
diagnostic criteria for muscle injuries, the criteria for 
entitlement to a 70 percent rating, and no higher, for residuals 
of a gunshot wound to the right thigh and hip have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-4.56, 4.71, 4.71a, 4.72, 
Diagnostic Codes 5250, 5054, 5174, 5255, 5313-5318 (1967 and 
2010).

5.  From January 9, 1981, to January 31, 1981, the criteria for 
entitlement to a separate compensable rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-
4.56, 4.71, 4.71a, 4.72, Diagnostic Codes 5250, 5054, 5174, 5255, 
5313-5318 (1967 and 2010).

6.  From February 1, 1981, to February 7, 1982, under the 
diagnostic criteria for muscle injuries, the criteria for 
entitlement to a 70 percent rating, and no higher, for residuals 
of a gunshot wound to the right thigh and hip have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-4.56, 4.71, 4.71a, 4.72, 
Diagnostic Codes 5250, 5054, 5174, 5255, 5313-5318 (1967 and 
2010).

7.  From February 8, 1982, to July 31, 1983, the criteria for 
entitlement to a separate compensable rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-
4.56, 4.71, 4.71a, 4.72, Diagnostic Codes 5250, 5054, 5174, 5255, 
5313-5318 (1967 and 2010).

8.  From August 1, 1983, to June 22, 1992, under the diagnostic 
criteria for muscle injuries, the criteria for entitlement to a 
70 percent rating, and no higher, for residuals of a gunshot 
wound to the right thigh and hip have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.25, 4.55, 4.47, 4.49-4.56, 4.71, 4.71a, 4.72, Diagnostic 
Codes 5250, 5054, 5174, 5255, 5313-5318 (1967 and 2010).

9.  From June 23, 1993, the criteria for entitlement to a 
separate compensable rating for muscle damage of the right thigh 
and hip due to a service-connected gunshot wound have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.55, 4.47, 4.49-4.56, 
4.71, 4.71a, 4.72, Diagnostic Codes 5250, 5054, 5174, 5255, 5313-
5318 (1967 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2006 that informed him of what 
evidence was required to substantiate his claim for a separate 
evaluation for muscle injuries related to a gunshot wound injury 
and of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in July 2008, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA 
outpatient treatment reports and Social Security Administration 
records, and the Veteran submitted statements on his behalf.  

Additionally, in February 2008, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

During the February 2008 hearing, the undersigned Veterans Law 
Judge identified the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
severity of the Veteran's muscle injuries, to include an 
identification of the specific muscle groups involved (see T. at 
p. 6) and the nature and history of the muscle injury (T. at p. 
8).  Therefore, not only was the issue "explained . . . in terms 
of the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim," were also fully 
explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claim for a 
compensable rating for muscle injuries.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claim based on the 
current record.

The Board is also satisfied there was substantial compliance with 
the September 2009 remand directives for obtaining VA treatment 
records, obtaining Social Security Administration records, and 
for conducting a new VA examination with regard to the Veteran's 
muscle injuries.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   In this 
regard, Social Security Administration records, as well as VA 
outpatient treatment records from the Palo Alto VA Medical Center 
and the Fresno VA Medical Center, have been associated with the 
claims file.  In addition, the Veteran was provided with a VA 
examination in April 2010 that evaluated and identified the 
muscles damaged by the likely track of the bullet, in substantial 
compliance with the Board's September 2009 remand instructions.  
Accordingly, the Board finds that there is no Stegall violation 
in this case.  

Moreover, the Board finds the April 2010 VA examination to be 
adequate for rating purposes.  Specifically, the examiner 
interviewed the Veteran and conducted a physical examination, 
identifying the specific muscles affected by the missile injury.  
Importantly, the examiner discussed the affect of muscle 
disability on his daily activities, thus adequately considering 
functional limitation, and there is no indication that the 
Veteran's past medical history or any relevant fact was 
misstated.  

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Separate Compensable Rating for Muscle Group Injuries

The evidence shows that the Veteran sustained a compound, 
comminuted fracture of the right femur as the result of an in-
service gunshot wound in March 1966.  Service connection was 
established for this disability in November 1966.  In 1975, he 
had a total right hip replacement, and his disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (impairment of the 
femur) prior to his hip replacement.  Since then, the diagnostic 
codes pertaining to hip replacement have also been applied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2010); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5174 (1976).

If multiple, severe muscle injuries affected the motion 
(particularly strength of motion) of the hip, a combined 
evaluation of up to 70 percent could be assigned under prior law.  
See 38 C.F.R. §§ 4.55(b), 4.71a, Diagnostic Code 5250 (1967).  
Under current law, effective from July 3, 1997, a combined rating 
of up to the evaluation appropriate for unfavorable ankylosis of 
the hip, or 90 percent under Diagnostic Code 5250, is permitted 
for multiple, compensable muscle group injuries that act upon an 
unankylosed hip.  See 38 C.F.R. §§ 4.55(d); 4.71a, Diagnostic 
Code 5250 (2010); Schedule for Rating Disabilities; Muscle 
Injuries, 
62 Fed. Reg. 30,235 (June 3, 1997).

VA regulation provides that the evaluation of the same disability 
or manifestation(s) under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2010); 38 C.F.R. § 4.14 (1967).  The rationale 
behind this "rule against pyramiding" is that a claimant should 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

In this case, the diagnostic codes for muscle injuries 
contemplate manifestations such as pain, weakness, and 
limitations in movement-manifestations that overlap with those 
contemplated by Diagnostic Codes 5054 and former 5174.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5174 (1975); Diagnostic Code 
5054 (2010).  With regard to Diagnostic Code 5255, under which 
the Veteran was rated prior to his hip replacement, the 
Diagnostic Code contemplates impairment of the femur, 
encompassing such pathology as malunion, fracture of the surgical 
neck, and fracture of the shaft or anatomical neck of the femur.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1967).  In a similar 
vein, the rating criteria for muscle injuries also contemplate 
comminuted fractures within the rating criteria.  Thus, it 
appears clear that the Veteran should not be simultaneously 
compensated under the codes for a comminuted fracture with muscle 
injury as well as a disability pertaining to impairment of the 
femur and/or hip replacement.  However, he is entitled to have 
his disability rated under the more favorable of the potentially 
applicable codes.  

The underlying issue before the Board is, therefore, whether the 
Veteran's muscle injuries would warrant a higher rating than the 
rating he received under the diagnostic criteria for his femur 
impairment and subsequent hip replacement.  In this regard, the 
Board notes that the evaluation assigned for the Veteran's 
gunshot wound under Diagnostic Codes 5174 and 5054 has on several 
occasions fallen below the maximum possible rating for muscle 
damage (which, as noted above, was 70 percent prior to July 3, 
1997, and is currently 90 percent).  According to a rating sheet 
dated in January 2008, from October 1, 1967 to July 16, 1975, his 
rating for the right hip was 60 percent.  The rating was 50 
percent from December 1, 1976, to January 8, 1981; from February 
1, 1981, to February 7, 1982; and from August 1, 1983, to August 
31, 1985.  The rating was then reduced to 30 percent from 
September 1, 1985, to June 24, 1991; increased back to 50 percent 
from June 25, 1991, to June 22, 1992.  Thus, the Board must 
determine whether, on a factual basis, he is entitled to a higher 
evaluation for any of these periods on the basis of muscle 
damage.

According to an April 2010 VA examination, six different muscle 
groups were injured as a result of the Veteran's gunshot wound:  
muscle groups XIII, XIV, XV, XVI, XVII, and XVIII.  Under the 
law, an open (compound) comminuted fracture with muscle damage is 
ordinarily rated as a severe injury of the muscle group involved, 
unless it involves locations in the wrist or over the tibia when 
the evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2010); 38 C.F.R. § 4.72 (1967).  Ratings of 
30, 40, or 50 percent are assigned for severe disability of an 
individual muscle group of the pelvic girdle or thigh, depending 
on the group affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5313-5318 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5313-5318 
(1967).  

According to criteria for rating muscle disabilities, muscle 
injuries in the same anatomical region, i.e. the pelvic girdle 
and thigh, will not be combined.  38 C.F.R. § 38 C.F.R. § 4.55(a) 
(1967).  Instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from moderately 
severe to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Id.  However, two or 
more severe muscle injuries affecting the motion about a single 
joint may be combined but not in combination receive more than 
the rating for ankylosis of that joint at an "intermediate" 
angle.  38 C.F.R. § 4.55(b).  Under the amended regulations, a 
90 percent rating is permitted for multiple, compensable muscle 
group injuries that act upon an unankylosed hip.  See 38 C.F.R. 
§§ 4.55(d) (2010).

In applying these principles to the present case, the record does 
indeed reflect that the Veteran's gunshot wound injury resulted 
in an open (compound) comminuted fracture.  Pursuant to service 
treatment records, the Veteran was shot in the right hip by a 
rifle in March 1966, resulting in a comminuted fracture involving 
the femur and requiring debridement.   His admission note of 
March 1966 reflected that he "sustained [a] compound [fracture, 
right] prox[imal] femur [with] bullet lodged in [right] hip 
joint," and March 1966 service treatment notes specifically 
referenced the "open fracture of [the] right femur."  The April 
2010 VA examination ultimately described the Veteran as having a 
"shattered" right hip at the femoral neck.  Nor is there any 
dispute that the Veteran suffered muscle damage in conjunction 
with the open comminuted fracture; the April 2010 VA examination 
indicated that the bullet entrance was at the right anterior 
proximal thigh and it was noted that several muscle groups were 
injured by the missile.  

As it has been demonstrated that the Veteran suffered an open 
(compound) comminuted fracture with muscle damage, a "severe" 
rating is statutorily warranted for the muscle groups involved.  
According to an April 2010 VA examination, the missile impacted 
muscle groups XIII through XVIII.  Under the applicable 
regulations, the following disability ratings are applicable for 
"severe" muscle injuries:  40 percent under Diagnostic Code 
5313 (posterior thigh group, muscle group XIII), 40 percent under 
Diagnostic Code 5314 (anterior thigh group, muscle group XIV), 30 
percent under Diagnostic Code 5315 (mesial thigh group, muscle 
group XV), 40 percent under Diagnostic Code 5316 (pelvic girdle 
group 1, muscle group XVI), 50 percent  under Diagnostic Code 
5317 (pelvic girdle group 2, muscle group XVII), and 30 percent 
under Diagnostic Code 5318 (for pelvic girdle group 3, muscle 
group XVIII).  

As the Veteran's muscle injuries are deemed severe, they are to 
be combined, but not to succeed the rating for ankylosis of the 
hip joint at an "intermediate" angle under the pre-amended 
regulations.   A review of the regulations governing ankylosis of 
the hip indicate that intermediate ankylosis was ratable as 70 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5250 
(1967).  Thus, although application of the Combined Rating Table 
would provide the Veteran with a combined muscle injury rating up 
to the maximum rating of 100 percent (38 C.F.R. § 4.25 (2010); 
38 C.F.R. § 4.25 (1967), his muscle injuries cannot exceed the 70 
percent rating assigned for ankylosis of the hip at the 
intermediate level under the pre-amended regulations prior to 
June 3, 1997. 

Moreover, under current law, effective from July 3, 1997, the 
combined evaluation for muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II, which do not apply in the present instance.  
38 C.F.R. § 4.55(d) (2010).  The Board finds it significant that 
the current version of the regulation broadened the highest 
rating to the evaluation for "unfavorable ankylosis of that 
joint" whereas the previous regulation capped the rating at the 
amount equivalent to "intermediate ankylosis."  Although intent 
of the regulatory change, as set forth in the Federal Register 
indicated that the change was made to alleviate ambiguity when a 
rating provided for two evaluations for intermediate ankylosis of 
the knee and that such a change was not substantive (see 62 Fed. 
Reg. 30,235 (June 3, 1997)), the Board applies the plain meaning 
of the amended regulation and finds that, in this instance, when 
there is both a rating for intermediate ankylosis as well as a 
higher rating for unfavorable ankylosis, the higher rating for 
unfavorable ankylosis will be applied.  To interpret otherwise 
would be contrary to 38 C.F.R. § 4.55(d) as it is currently 
written.  Thus, under the amended regulations, the Veteran's 
combined muscle injury rating cannot exceed the 90 percent rating 
assigned for a unfavorable ankylosis of the hip, as set forth 
under Diagnostic Code 5250.  38 C.F.R. § 4.71a (2010).  

In sum, the Board finds that the severity of the Veteran's muscle 
disability is productive of a 70 percent rating, and no higher, 
under Diagnostic Codes 5313 through 5318 prior to July 3, 1997, 
and a 90 percent rating, and no higher, after July 3, 1997.  
However, prior to October 1, 1967; from July 17, 1975, to 
November 30, 1976; from January 9, 1981, to January 31, 1981; and 
from February 8, 1981, to July 31, 1983, the Veteran's residuals 
of a gunshot wound to the right hip and thigh have been rated as 
100 percent disabling under Diagnostic Codes 5255, 5174, and 
5054.   In addition, from June 23, 1993, the Veteran's residuals 
of a gunshot wound to the right hip and thigh have been rated as 
90 percent disabling under Diagnostic Code 5054.  Thus, the 
Veteran has only been assigned a rating lower than the maximum 
evaluation warranted under the rating criteria for muscle 
injuries from  October 1, 1967 to July 16, 1975 (when he was 
previous rating at 60 percent under Diagnostic Code 5255); from 
December 1, 1976, to January 8, 1981 (50 percent under Diagnostic 
Code 5054); from February 1, 1981, to February 7, 1982 (50 
percent under Diagnostic Code 5054); from August 1, 1983, to 
August 31, 1985 (50 percent under Diagnostic Code 5054); from 
September 1, 1985, to June 24, 1991 (30 percent under Diagnostic 
Code 5054); and from June 25, 1991, to June 22, 1992 (50 percent 
under Diagnostic Code 5054).  

While the Veteran is not entitled to a compensable rating for his 
muscle injuries due to the rule against pyramiding, the Board 
finds that he is nonetheless entitled to a higher rating for his 
gunshot wound residuals due to his muscle injuries on the dates 
set forth above where he received a lesser rating.  As discussed 
above, the Veteran's muscle disability warrants a 70 percent 
disability rating prior to July 3, 1997, and a 90 percent rating 
thereafter.  As he is entitled to have his disability rated under 
the more favorable of the potentially applicable codes, the Board 
finds that entitlement to an increased rating to 70 percent, and 
no higher, is warranted for residuals of a gunshot wound to the 
right leg from October 1, 1967 to July 16, 1975; from December 1, 
1976, to January 8, 1981; from February 1, 1981, to February 7, 
1982; from August 1, 1983, to June 22, 1992.  His appeal is 
granted to this extent.  

As for the remaining time periods, the Veteran's gunshot wound 
residuals have been rated in excess of 70 percent prior to July 
3, 1997, and at least 90 percent disabling thereafter under 
either Diagnostic Code 5255, 5174, or 5054.  Thus, the Board 
finds that a higher rating is not warranted for under the 
diagnostic provisions applying to muscle injuries, and his claim 
for entitlement to a separate disability rating for muscle 
injuries is otherwise denied.

In evaluating the Veteran's claim, the Board has also carefully 
considered his statements asserting that he is entitled to a 
separate rating for his muscle injuries.  However, in rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms, such 
as muscle pain, because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
separate rating, disability ratings are made by the application 
of a schedule of ratings which is based on average impairment of 
earning capacity, and the Veteran cannot be rated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, the 
Board finds the medical findings, which directly address the 
criteria under which his service-connected disability is 
evaluated, to be more probative than the Veteran's assessment of 
the severity of his injury.  When applying these facts to 
applicable regulations regarding separate ratings, the law is 
controlling.  

In conclusion, the Board finds that the Veteran's residuals of a 
gunshot wound injury to the right hip and thigh, which has been 
manifested by an open (compound) comminuted fracture with muscle 
damage, warrants an increase to 70 percent under Diagnostic Codes 
5313 through 5318 from October 1, 1967 to July 16, 1975, from 
December 1, 1976, to January 8, 1981, from February 1, 1981, to 
February 7, 1982, and from August 1, 1983, to June 22, 1992.  To 
this extent, his appeal is granted.  


ORDER

Prior to October 1, 1967, a separate compensable rating for 
muscle damage of the right thigh and hip due to a service-
connected gunshot wound is denied

From October 1, 1967 to July 16, 1975, a 70 percent rating for 
residuals of a gunshot wound to the right thigh and hip is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

From July 17, 1975, to November 30, 1976, a separate compensable 
rating for muscle damage of the right thigh and hip due to a 
service-connected gunshot wound is denied.

From December 1, 1976, to January 8, 1981, a 70 percent rating 
for residuals of a gunshot wound to the right thigh and hip is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

From January 9, 1981, to January 31, 1981, a separate compensable 
rating for muscle damage of the right thigh and hip due to a 
service-connected gunshot wound is denied.

From February 1, 1981, to February 7, 1982, a 70 percent rating 
for residuals of a gunshot wound to the right thigh and hip is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

From February 8, 1982, to July 31, 1983, a separate compensable 
rating for muscle damage of the right thigh and hip due to a 
service-connected gunshot wound is denied.

From August 1, 1983, to June 22, 1992, a 70 percent rating for 
residuals of a gunshot wound to the right thigh and hip is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

From June 23, 1993, a separate compensable rating for muscle 
damage of the right thigh and hip due to a service-connected 
gunshot wound is denied.


REMAND

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 38 
C.F.R. § 3.321 is a three-step inquiry:  (1)  it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate (in this regard, 
the Court indicated that there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability); (2) if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
"marked interference with employment" and "frequent periods of 
hospitalization;" (3) when an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

With regard to the first inquiry, the Board has carefully 
compared the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the rating schedule, and because the rating for 
his muscle injuries capped at the disability level equivalent to 
ankylosis of the hip, the Board finds that the rating criteria 
may not adequately describe the claimant's disability level and 
symptomatology.  Further, with regard to the second inquiry, 
insofar as his disability interferes with his employability, the 
Board recognizes that the Veteran has been hospitalized and 
required multiple surgeries as a result of his service-connected 
gunshot wound residuals.  In fact, as evidenced by his disability 
ratings throughout the appeal period, has received a temporary100 
percent rating for convalescence on many occasions.  As such, the 
Board finds that the rating schedule is inadequate to evaluate 
the Veteran's disability picture.

Consequently, the Board finds that, to the extent that the 
Veteran may be entitled to a higher rating for muscle damage of 
the right thigh and hip due to a service-connected gunshot wound 
on an extra-schedular basis, the matter must be referred to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The issue of entitlement to an increased 
rating for muscle damage of the right thigh 
and hip due to a service-connected gunshot 
wound shall be submitted to the Director of 
Compensation and Pension Service for 
extraschedular consideration in accordance 
with 38 C.F.R. § 3.321(b)(1) (2010).

2.  Thereafter, readjudicate the issue of 
entitlement to an increased rating for muscle 
damage of the right thigh and hip due to a 
service-connected gunshot wound on an extra-
schedular basis.  If the benefit sought on 
appeal is not granted in full, the RO must 
furnish a supplemental statement of the case, 
and the Veteran should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


